Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 1 of 24

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
(MIAMI, DIVISION)

In re: : CASE NO.: 18-19649-AJC

CARMEN Y. CRUZ, : CHAPTER 7

Debtor. :

/

TRUSTEE’S MOTION TO (1) EMPLOY JOSE CARLOS BLANCO AND BLANCO
REALTY SERVICES, INC. AS REAL ESTATE AGENT; (I) TO ENTER INTO

LISTING AGREEMENT; (III) FOR AUTHORIZATION TO ENTER INTO SALE

NEGOTIATION PROCESS; AND (IV) TO ENTER INTO CONTRACT FOR SALE OF
REAL PROPERTY NUNC PRO TUNC TO OCTOBER 5, 2018

Maria Yip, as Chapter 7 Trustee (the “Trustee”) for Carmen Y. Cruz (the “Debtor’”), by and
through undersigned counsel, and pursuant to 11 U.S.C. §§ 327(a) and 363, Fed. R. Bankr. P.
2014, Fed. R. Bankr. P. 2014, respectfully requests the Court to enter an order (I) approving the
retention of Jose Carlos Blanco and Blanco Realty Services, Inc. (collectively the “Realtor’), as
real estate agent for the Trustee; (II) authorizing the Trustee to enter into a listing agreement with
the Realtor; (III) authorizing the Trustee to enter into a sale negotiation process for the sale of the
Real Property (as further defined herein); and (IV) authorizing the Trustee to enter into a contract
for Sale of Real Property subject to further orders (the “Application”) nunc pro tunc to October 5,
2018. In support thereof, the Trustee respectfully states as follows:

BACKGROUND
I. On August 8, 2018, the Debtor filed a voluntary petition for relief under Chapter 7
of the Bankruptcy Code (the “Petition Date’) and Maria Yip was appointed to serve as the duly

qualified Chapter 7 Trustee.
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 2 of 24
CASE NO.: 18-19649-AJC

2. The §341 Meeting of Creditors was held and concluded on September 13, 2018 (the
“§341 Meeting of Creditors’).
3. As disclosed on Schedule A/B, Item #1.1 of the Debtor’s Bankruptcy Petition [D.E.
1], as of Petition Date the Debtor had an ownership interest in certain real property located at 9499
Collins Ave. Apt 609, Surfside FL 33154 and legally described as follows:
Condominium Unit No. 609, SPIAGGA OCEAN CONDOMINIUM, a
Condominium, according to the Declaration of Condominium recorded August 16,
2005 in Official Records Book 23683, Page 1139, re-recorded August 24, 2005 in
Official Records Book 23716, page 2937, all of the Public Records Miami-Dade
County, Florida; together with an undivided interest in and to the common elements
and any and all appurtenances thereto.

(the “Real Property’).

4. The Real Property is encumbered in favor of Mr. Cooper (the “Secured Creditor”)
in the approximate amount of $275,511.00.

5. The Debtor listed the Real Property with a value of $306,038.00, which amount
represents the tax assessed value pursuant to the Miami-Dade Property Appraiser’s website. Based
on the comparative market analysis attached to the Listing Agreement enclosed herein as Exhibit
1 (the “Listing Agreement’) the Realtor has recommended the listing price for the Real Property
be set at $419,000.00.

6. In order for the Trustee to properly discharge all of her duties in this case, it is
essential that she employ a real estate professional to assist her in valuing, marketing, and selling
the Real Property.

7. In order to maximize the value of the Real Property, and in order to achieve an
efficient sale process, the Trustee seeks to employ Jose Carlos Blanco and Blanco Realty Services,

Inc. to assist in the marketing, and finding of qualified buyers, and negotiating with potential

buyers.
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 3 of 24
CASE NO.: 18-19649-AJC

8. The Trustee believes that the highest and best value for the Real Property will be
generated via conventional sale negotiations and that the sale of the Real Property is in the best
interest of the Estate.

9. The Realtor has substantial experience in conducting real estate services. The
Trustee has selected the Realtor due to his experience and expertise in real estate related
negotiations.

RELIEF REQUESTED

10. The Trustee requests that the Court authorize the employment of the Realtor to
market the Real Property pursuant to the terms contained herein and the terms of the Listing
Agreement.

11. The Realtor is a licensed real estate agent in the State of Florida in good standing.
The Trustee believes that the Realtor is disinterested as defined in the Bankruptcy Code based in
the disclosures in the Affidavit of Proposed Realtor for Trustee attached hereto as Exhibit 2.

12. The Realtor will be retained to perform the following services (the “Services”) and
pursuant to the following terms:

a. Analyze and determine the market value of the Real Property;

b. Advertise and show the Real Property to potential buyers;

c. Sell and assist with the closing of the sale of the Real Property;

d. All marketing expenses will be borne by the Realtor regardless of whether he is
successful in finding a buyer for the Real Property;

e. Compensation of the Realtor will be six percent (6%) of the total sale price of

the Real Property if Realtor is acting as listing agent and the buyer does not have
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 4 of 24

CASE NO.: 18-19649-AJC

representation. If the buyer has separate representation the Realtor and buyer’s
agent shall be paid three percent (3%) of the total sale price each.

13. To the best of the Trustee’s knowledge the Realtor does not have any connection
with the creditors or other parties in interest or their respective attorneys, nor represent any interest
adverse to the Trustee or the Debtor’s estate.

14. The Trustee submits that retention of the Realtor to provide the Services, described
above, is warranted and is in the best interest of the Estate and creditors.

15. The Trustee will serve copies of this Application, the Order approving this
Application as required by Bankruptcy Rule 6004 and Bankruptcy Rule 2002(a)(2) and (c)(1).

16, The sale notice or motion to approve sale will be separately filed at the appropriate
time and once an offer is secured.

17. A copy of the proposed order granting this Application is enclosed as Exhibit 3.

WHEREFORE, the Trustee moves for the entry of an order (1) approving the retention of
Jose Carlos Blanco and Blanco Realty Services, Inc., as real estate agent for the Trustee, (II)
authorizing the Trustee to enter into a listing agreement with the Realtor; (III) authorizing the
Trustee to enter into a sale negotiation process for the sale of the Real Property; (IV) authorizing
the Trustee to enter into a contract for Sale of Real Property subject to further orders nunc pro tunc

to October 5, 2018; and (V) for such other further relief as this Court deems necessary or

appropriate.

1
Dated this /7 day of October, 2018. 7
WA Le 492 Jae.

MARIA YIP, TRUSTEE
MA Biscayne Blvd. #2690
Miami, Florida 33131
Tel. (305) 908-1862
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 5 of 24

CASE NO.: 18-19649-AJC

CERTIFICATE OF SERVICE

1 CERTIFY that a true and correct copy of the foregoing was served by U.S. mail on this
IT day of October, 2018, to all parties on the enclosed mailing matrix.

I CERTIFY that a true and correct copy of the foregoing was served via the Notice of
Electronic Filing on this 7 day of October, 2018, to:

¢ Robert A Angueira rangueir(@bellsouth.net,
yanay@rabankruptcy.com;lillian@rabankruptcy.com;richard@rabankruptcy.com

e Timothy S Kingcade  scanner(@miamibankruptcy.com,
kingcadeserve@bellsouth.net;r46540@notify.bestcase.com

e Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

e Maria Yip  trustee@yipcpa.com, mmy@trustesolutions.net

ROBERT A. ANGUEIRA, P.A.
16 S.W. 1*' Avenue

Miami, Florida 33130

Tel. (305) 263-3328

e-mail rangueir@bellsouth.net

~ dul AC

ROBERT A. ANGUEIR\(A, ESQ.
Florida Bar No. 0833241
Case 18-19649-AJC Doc 22 Filed 10/17/18

Case 18-19649-AJC

Bank Of America
4909 Savarese Circle
Tampa, FL 33634-2413

Chase Card Services
Po Box 15298
Wilmington, DE 19850-5298

Child Support Enforcemment
PO Box 8030
Tallahassee, FL 32314-8030

Comenity Bank/Victoria Secret
Attn: Bankruptcy Dept

Po Box 182125

Columbus, OH 43218-2125

Credit Protection Assoc/Etan Industries
13355 Noel Rd Ste 2100
Dallas, TX 75240-6837

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346

Equifax
Po Box 740241
Atlanta, GA 30374-0241

Flagstar Bank

Attn: Bankruptcy
5151 Corporate Drive
Troy, MI 48098-2639

Gynecologice Oncology Associate
PO Box 816967
Hollywood, FL 33081-0967

Alliance One Receivables M
PO Box 2449
Gig Harbor, WA 98335-4449

(p)BANK OF AMERICA
PO BOX 982238
BL PASO TX 79998-2238

Chase Mtg
PO Box 24696
Columbus, OH 43224-0696

cit
100 Citibank Dr
San Antonio, TX 78245-3214

Comenity Bank/Victoria Secret
Po Box 182789
Columbus, OH 43218-2789

Credit Protection Assoc/Etan Industries
Attn: Bankruptcy

Po Box 802068

Dallas, TX 75380-2068

(p) DISCOVER FINANCIAL SERVICES LLC
BO BOX 3025
NEW ALBANY OH 43054-3025

Experian
Po Box 2002
Allen, TX 75013-2002

Florida Department Of Revenue
5050 W Tennessee St
Tallahassee, FL 32399-0100

IRS Centralized Bankruptcy Department
PO Box 7346
Philadelphia, PA 19101-7346

Page 6 of 24

Amanda R Dduffy, Esq.
PO Box 290335
Tampa, FL 33687-0335

Chase Card Services
Correspondence Dept

Po Box 15298

Wilmington, DE 19850-5298

Checksystems
7805 Hudson Rd
Saint Paul, MN $5125-1703

Citibank, NA
8400 W Broward Blvd
Fort Lauderdale, FL 33324-2706

Credit Collection Services
Two Wells Ave
Newton Center, MA 02459-3246

Credit and Collection
2525 NW 62nd Street, Ste 4301
Miami, FL 33147-7716

Discover Bank

Discover Products Inc

PO Box 3025

New Albany, OH 43054-3025

Flagstar Bank
5151 Corporate Drive
Troy, MI 48098-2639

Gastro Health Pathology
Attn: Patient Collections
PO Box 848593

Boston, MA 02284-8593

Jackson Memorial
POB 864735
Orlando, FL 32886-4735
Midland Credit Management, Inc.

8875 Aero Drive, $200
San Diego, CA 92123-2255

Mr. Cooper

Attn: Bankruptey

8950 Cypress Waters Blvd
Coppell, TX 75019-4620

Synchrony Bank/ JC Penneys
Attn: Bankruptcy Dept

Po Box 965060

Orlando, FL 32896-5060

Transunion
Po Box 1000
Chester, PA 19016

Case 18-19649-AJC Doc 22 Filed 10/17/18

Midland Credit Management, Inc.
POB 60578
Miami, FL 33126

Natiowide Recovery Service
Attn: Bankruptcy

Po Box 8005

Cleveland, TN 37320-8005

Santander Consumer USA
Po Box 961245
Ft Worth, TX 76161-0244

Synchrony Bank/ JC Penneys
Po Box 965007
Orlando, FL 32896-5007

Zakhein & Lavrar, P.A.
1133 University Drive, Second Floor
Fort Lauderdale, FL 33324-3303

Page 7 of 24

Mr. Cooper
350 Highland Dr
Lewisville, TX 75067-4177

Natiowide Recovery Service
Po Box 8005
Cleveland, TN 37320-8005

Spiaggia Ocean Condo Assoc

c/o Kaye Bender Rentabaum, PLLC
9121 North Military Trail #200
Palm Beach Gardens, FL 33410-5985

Total Card, Inc.
PO Box 89725
Sioux Falls, SD 57109-9725

Carmen Y Cruz
13224 SW 217 Ter
Miami, FL 33170-2627
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 8 of 24

Exhibit “1”
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 9 of 24

 

 

 

 

BLANCO 6780 CORAL WAY
REALTY MIAMI, FL 33155
[SERVICES (305) 775-4442 (C)
(305) 400-1058 (0)
LISTING INFORMATION SHEET jcblancot @att.net

 

 

 

LISTING AGENT: Jose Carlos Blanco

 

LISTING AGENT:

 

PROPERTY ADDRESS: 9499 Collins Ave #609, Surfside, FL 33154

 

 

 

 

 

FOLIO #: 14-22-35-045-0850 COUNTY: DADE
CITY: ZIP CODE:
TYPE OF PROPERTY:

 

[_|single Family [v |Condo ["] Townhouse [__ [Rental [" ]uana ["|Commercial
[__]Business Opportunity [_]Duptex [ Trriptex [_]Fourptex

| PLEASE PROVIDE THE OFFICE WITH SELLER(S) MAILING ADDRESS (F DIFFERENT FROM SUBJECT PROPERTY |
SELLER(S) NAME: maria YIP TRUSTEE FOR THE ESTATE OF Carmen Cruz

 

 

 

SELLER(S) MAILING ADDRESS:

 

HOME PHONE: CELL PHONE:

 

 

WORK PHONE: (305) 787-3759 OTHER PHONE: -

 

SHOWING INSTRUCTIONS: LOCKBOX COMBO (if Applicable):
TBD OO

 

 

 

 

 

 

OCCUPANCY INFORMATION: [_]owner [“]Terant [¥] Vacant

 

LISTED DATE: 10/15/18 EXPIRATION DA™E: 4/15/19

REMINDER: Please turn In computer input sheet & order your sign
Case 18-19649-AJC Doc22 Filed 10/17/18 Page 10 of 24

_ Exclusive Right of Sale Listing Agreement

 

 

(FLORIDA ASSOCIATION OF REALTORS® 2
Mia reer es eg eee Ye
This Exclusive Right of Sale Listing Agreement (‘Agreement’) is between
MARIA YIP TRUSTEE FOR THE ESTATE OF ___ Carmen Cruz (‘Seller’) and
BLANCO REALTY SERVICES (“Broker”).

 

1. AUTHORITY TO SELL PROPERTY: Seller gives Broker the EXCLUSIVE RIGHT TO SELL the real and personal property
(collectively “Property”} described below, at the price and terms described below, beginning the 15th day of
October SC, 2018 _, and terminating at 11:59 p.m. the 14th day of April 2019
(“Termination Date"). Upon full execution of a contract for sale and purchase of the Property, all rights and obligations of this
Agreement will automatically extend through the date of the actual closing of the sales contract. Seller and Broker acknowledge that
this Agreement does not guarantee a sale. This Property will be offered to any person without regard to race, color, religion, sex,
handicap, familial status, national origin or any other factor protected by federal, state or lacal law. Seller certifies and represents that
he/shevit is legally entitled to convey the Property and ail improvements. :
2, DESCRIPTION OF PROPERTY: ,

(a) Real Property Street Address: 9499 Collins Ave #609, Surfside, FL 33154

 

Legal Description: ‘SPIAGGIA OCEAN CONDOUNIT 609UNDIV 0,7700040%INT IN COMMON ELEMENTSOFF REC ___
“ 23683-1139 & 23716-29370R 22267-3297 0404 _. 2 See Attachment
(b) Personal Property, including appliances:

 

 

 

C1 See Attachment
(c) Cccupancy: Property Cis [is not currently occupied by a tenant. If occupied, the lease term expires ____. _
3. PRICE AND TERMS: The property is offered for sale on the following terms, or on other terms acceptable to Seller:

{a) Price: $419,000.00
(b) Financing Terms: ZIGash ElConventional vA CFHA O Other

 

 

 

 

2 Seller Financing: Seller will hold a purchase money mortgage in the amount of $ with the following
terms:
4 Assumption of Existing Mortgage: Buyer may assume existing mortgage for 5 plus an assumption

 

feeof$ CCCs T@- Morrtgage is for aterm of ___.__ years beginning in____, at. an interest rate of
ee! % (i fixed Q variable (describe) ‘
Lender approval of assumption WJ is required U is not required unknown. Notice to Seller: You may remain liable for an assumed
mortgage for a number of years after the Property is sold. Check with your lender to determine the extent of your liability. Seller will
ensure that all mortgage payments and required escrow deposits are current at the time of closing and will convey the escrow
deposit to the buyer at closing.
(c) Seller Expenses: Seller will pay rnortgage discount or other closing costs not to exceed
any other expenses Seller agrees to pay in connection with a transaction.
4. BROKER OBLIGATIONS AND AUTHORITY: Broker agrees to make diligent and continued efforts to sell the Property until a sales
contract is penciing on the Property. Seller authorizes Broker to:
(a) Advertise the Property as Broker ceems advisabie in newspapers, publications, computer networks, including the Internet and
other media; place appropriate transaction signs on the Property, including “For Sale" signs and “Sold” signs (once Seller signs a
sales contract); and use Seller's name in connection with marketing or advertising the Property;
(b) Obtain information relating to the present mortgage(s) on the Property.
(c) Place the property in a multiple listing service(s) (MLS). Seller authorizes Broker to report to the MLS/Association of Realtors®
this listing information and price, terms and financing information on any resulting sale. Seller authorizes Broker, the MLS and/or
Association of Realtors® to use, license or sell the active listing and sold data.
{d) Provide objective comparative market analysis information to petential buyers; and
{e) (Check if applicable) [se a lock box system to show and access the Property. A lock box does not ensure the Property's
security; Seller is advised to secure or remove valuables. Seller agrees that the lock box is for Seller's benefit and releases Broker,
persons working through Broker and Broker's local Realtor Board /Association from ail liability and responsibility in connection with
any loss that occurs, ithhold verbal offers. Cwithhold all offers once Seller accepts a sales contract for the Property.
(f) Act as a transaction broker.
5, SELLER OBLIGATIONS: In consideration of Broker’s obligations, Seller agrees to:
(a) Cooperate with Broker in carrying out the purpose of this Agreement, including referring immediately to Broker all
inquiries regarding the Propery's transfer, whether by purchase or any other means of transfer.
(b) Provide Broker with keys to the Property and make the Property available for Broker to show during reasonable times.
(c) Inform Broker prior to leasing, mortgaging or otherwise encumbering the Property.

 

% of the purchase price; and

 

ERS-1tth Rev. 7/08 ©2006 Florida Association of Rearoas" Ail Rights Reserved fgetar (Dt race 1 ot 3
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 11 of 24

(d) To indemnify Broker and hold Broker harmless from losses, damages, costs and expenses of any nature,
including attorney's fees, and irom liability to any person, that Broker incurs because of (1) Seller’s negligence, representations,
misrepresentations, actions or inactions, (2) the use of a lock box, (8) the existence of undisclosed material facts about the
Property, or (4) a court or arbitration decision that a broker who was not compensated in connection with a transaction is entitled to
compensation from Broker. This clause will survive Broker’s performance and the transfer of title.
(2) To perform any act reasonably necessary to comply with FIRPTA (Internal Revenue Code Section 1445).
(f) Make all legally required disclosures, including all facts that materially affect the Property's value and are not readily
observable or known by the buyer. Seller represents there are no material facts (building code violations, pending code citations,
unobservable defects, etc.) other than the following: The Trustee has no knowledge and cannot advise about building code
violations, pending code citations, unobservable defects, etc. Buyers must do their own due diligence. ____ __—
Seller will immediately inform Broker of any material facts that the Trustee becomes aware of after signing this Agreement.
(g) Consult appropriate professionals for related legal, tax, property condition, environmental, foreign reporting requirements and
other specialized advice.
6. COMPENSATION: Seller will compensate Broker as specified below for procuring a buyer who Is ready, willing and able to
purchase the Property or any interest in the Property on the terms of this Agreement or on any other terms acceptable to Seller.
Seller will pay Broker as follows (plus applicable sales tax):
(a) 6.0% of the total purchase price OR $__ _no later than the date of closing specitied
in the sales contract. However, closing is not a prerequisite for Broker's fee being earned.

 

(b)_————6.0 ($ or %) of the consideration paid for an option, at the time an option is created. If the option is exercised,
Seller will pay Broker the paragraph 6(a) fee, less the amount Broker received uncer this subparagraph.
(c)________—-10.0 ($ or %) of gross lease value as a leasing fee, on the date Seller enters into a lease or agreement to lease, whichever is

soonest. This fee is not due if the Property is or becomes the subject of a contract granting an exclusive right to lease the Property,
(d) Broker's fee is due in the following circumstances: (1) If any interest in the Property is transferred, whether by sale, lease, exchange,
governmental action, bankruptcy or any other means of transfer, regardless of whether the buyer is secured by Broker, Seller or any
other person. (2) If Seller refuses or fails to sign an offer at the price and terms stated in this Agreement, defaults on en executed salas
contract or agrees with a buyer to cancel an executed sales contract. (3) If, within __180____ days after Termination Date (‘Protection
Period”), Seller transfers or contracts to transfer the Property or any interest in the Property to any prospects with whom Seller, Broker
or any real estate licensee communicated regarding the Property prior to Termination Date. However, no fee will be due Broker if the
Property is relisted after Termination Date and sold through another broker.
te) Retained Deposits: As consideration for Broker's services, Broker is entitled to receive 10 % of all deposits that Seller
retains as liquidated damages for a buyer's default in a transaction, not to exceed the paragraph 6(a) fee.
7. COOPERATION AND COMPENSATION WITH OTHER BROKERS: Broker's office palicy is to cooperate with all other brokers
except when not in Seller’s best interest: and to offer compensation in the amount of 3.0% of the purchase price or
S$ sto Buyer's agents, who represent the interest of the buyers, and not the interest of Seller in a transaction; LI and to
offer compensation in the arnount of __ 3.0% of the purchase price or $ to a broker who has no brokerage
relationship with the Buyer or Seller; ancl to offer cormpensation in the amount of _3,0.% of the purchase price or
$ ____ to Transaction brokers for the Buyer; (1 None of the above (if this is checked, the Property cannot be placed in the MLS.)
8. BROKERAGE RELATIONSHIP:
i TRANSACTION BROKER NOTICE
_ AS a transaction broker, Blanco Realty Services and its associates, provides to you a limited form of
_ representation that incluctes the following duties:
1. Dealing honestly and fairly:
2. Accounting for all funds;
3. Using skill, care, and diligence in the transaction;
4, Disclosing all known facts that materially affect the value of residential real property and are not readily observable to the buyer;
5. Presenting all offers and counteroffers in a timely manner, unless a party has previously directed the licensee otherwise in writing;
6. Limited confidentiality, unless waived in writing by a party. This limited conficlentiality will prevent disclosure that the seller will accept a
price less than the asking or listed price, that the buyer will pay a price greater than the price submitted in a written offer, of the
motivation of any party for selling or buying property, that a seller or buyer will agree to financing terms other than those offered, or of any
other information requested by a party to remain confidential; and
| 7. Any additional duties that are entered into by this or by separate written agreement.
; Limited representation means thal a buyer or seller is not responsible for the acts of the licensee. Aciditionally, parties are giving up
| their righis to the undivided loyalty of the licensee. This aspect of limited representation allows a licensee to facilitate a real estate
transaction by assisting both the buyer and the seller, but a licensee will not work to represent one party to the detriment of the
other party when acting as a transaction broker to both parties.

 

 

 

 

Signature Signature

 

Date

ERS-1lib Rev. 7/06 ©2006 Florida Association of Resctors* All Rights Reserved igsiat Page 2 of 3
PA ele oe oes

Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 12 of 24

9. CONDITIONAL TERMINATION: At Seller's request, Broker may agree to conditicnally terminate this Agreement. If Broker
agrees to conditional termination, Sellar must sign a withdrawal agreement, reimburse Broker for all direct expenses incurred
in marketing the Property and pay a cancellation fee of §__0.00 plus applicable sales tax. Broker may void the
conditional termination and Seller will pay the fee stated in paragraph 6fa) less the cancellation fee if Seller transfers or
contracts to transfer the Property or any interest in the Property during the time period from the date of conditional termination
to Termination Date and Protection Period, if applicable.
10. DISPUTE RESOLUTION: This Agroement-will/se-construed-under Flerida law-Al-eontreversies; claims-and-ether matters in
question-between-the-parties arising out-of or-relating-to this: Agreement or-the-breach-thercof -willse-settled-by first atiempting
megiation-under-the-ules-ofthe-Amorican Arbitration Agseclation-er other mediater agreed-upen-by-the parties: Hitigation arises ut
of-this Agreement, tho-pravalisg-party-wil- be entilled-te-recover reasonable attorney's tees and casts; unless the parties agree that
disputes-will-be-sattied-by-arbitration.as-folews:—Arbitration: By-initialing in the-space provided, Seller (———}{——} isting
Associate} ard Listing Broker} agros that-disputes net reselved-by-madiation wiltae settled by neutral binding aroiration
in-the-county-ip-which the Property is located n-accordance-with the -fules of the American Arbitration Association -er ether arbitrater
agreed-upen-by the-parties-Each-party:to-any arbitration oritigation-freluding-eppeals-enc interpleadiers}-wil pay its-own fees; ests
; including-attomey's-teesand will equally spit-the arbitraters-fees and _edministrative fees ef arbitration:
11. MISCELLANEOUS: This Agreement is binding on Broker’s and Seller's heirs, personal representatives, administrators,
successors and assigns. Broker may assign this Agreement to another listing office. Signatures, initials and modifications
communicated by facsimile will be considered as originals. The term “buyer” as used in this Agreement includes buyers,
tenants, exchangors, optionees and other categories of potential or actual transferees.
42. ADDITIONAL TERMS: The Trustee has no knowledge and cannot advise about building code violations, pending

code citations, unobservable defects, etc. Buyers must do their own due diligence.
10. DISPUTE RESOLUTION: This Agreement will be construed under Florida Law. All controversies, claims and other

matters in questions between the parties arising out of or relating to this or the breach there of will be resolved by
the Bankruptcy Court of the Southern District of Florida which retains jurisdiction to resolve any dispute.

Date: Af Tv Seller's Signature: Wwe te Sa Fer fe Jax IDNo} oe Le

 

 

 

 

 

 

 

 

 

 

Telephone #’s: Home Work, Cell Fax:
Address: E-mail:
Date: Seller's Signature: ax ID No: 0 ee
Telephone #'s: Home Work Cell Fax:
Address: E-mail:
. ; | DocuSipadd by: ae |

Date: Authorized Listing Associate or Broker: | p so Bharvoo
Brokerage Firm Name: ___®lanco Realty services ¢36334F4esseacTelaphone:
Address:

Copy returned to Customer on the day of ' by: Gi personal delivery D mail O E-mail facsimile. |

 

 

The copyright laws of the United States (17 U.S. Cods} forbid the unauthorized reproduction of this form by any means including facsimile or computerized toms.

ERS-11tb Rev. 7/06 ©2006 Florida Association of Re-rors* All Rights Reserved

 
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 13 of 24

 

NAME: MARIA YIP TRUSTEE FOR THE ESTATE OF Carmen Cruz 2

SELLER HAS [HAS NOT[VJOCCUPIED THE PROPERTY.
DATE SELLER PURCHASED PROPERTY?
IS THE PROPERTY CURRENTLY LEASED? NOI¥] YESLJ TERMINATION DATE OF LEASE:

DOES THE PROPERTY CURRENTLY HAVE HOMESTEAD EXEMPTION? no] Yes( YEAR 2014

GENERAL INFORMATION ABOUT PROPERTY:
PROPERTY ADDRESS: 9499 Collins Ave #609, Surfside, FL_33154

LEGAL DESCRIPTION: SPIAGGIA OCEAN CONDOUNIT 60SUNDIV 0.7709040%INT IN COMMON ELEMENTSOFF REC
23683-1139 & 23716-29370R 22267-3287 0404

NOTICE TO BUYER AND SELLER:

In Florida, a Seller is obtigated to disclose to a Buyer all known facts that materially affect the value of

the property being sold and that are not readily observable. This disclosure statement Is designed to

assist Seller in complying with the disclosure requirements under Florida law and to assist the Buyer in

evaluating the property being considered. This disclosure statement concerns the condition of the rea!

property located at above address. It Is not a warranty of any kind by the Seller or any Licensee In this

transaction. It Is not a substitute for any Inspections or warranties the partles may wish to obtaln. It Is

based only upon Seller’s knowledge of the property condition. This disclosure Is not Intended to be a

part of any contract for sale and purchase. All parties may refer te this Information when they evaluate,

market, or present Seller's property to prospective Buyers.

The following representations are made by the Seiler(s) and are not the

representations of any real estate licensees.

1. CLAIMS & ASSESSMENTS |SELLER HAS NO KNOWLEDGE OF PROPERTY
a. Are you aware of existing, pending, or proposed legal actions, claims, special assessments, municipal service
taxing or benefit unit charges or unpaid assessments (including homeowners’ association maintenance fees or
proposed increases in assessments and/or maintenance fees) affecting the property? NO CD YES O If yes,
explain:

 

 

 

 

 

 

b. Have any local, state, or federal authorities notified you that repairs, alterations or corrections of the property
are required? NO O YES Q If yes, explain:

2, DEED/HOMEOWNERS’ ASSOCIATION RESTRICTIONS SELLER HAS NO KNOWLEDGE OF PROPERTY

Are You Aware:
a. of any deed or homeowner restrictions? NO Q YES a
b. of any proposed changes to any of the restrictions? NO 0 YES Q
c. of any resale restrictions? NO Q YES O ,
d. of any restrictions on leasing the property? NO 0 YES O
e. If any answer to questions 2a-2e Is yes, please explain:

 

 

 

 

 

 

t. Are access roads private 0 public O? ff private, describe the terms end conditions of the maintenance

agreement:
g. If there is a homeowner association, is membership mandatory? NO Q YES QO, and are fees charged by the

homeowner association? NO QO YES 0 If yes, explain:

 

 

 

3. PROPERTYRELATED ITEMS [SELLER HAS NO KNOWLEDGE OF PROPERTY
e You Aware:

a. if you have ever had the property surveyed? NO Q YES QO Date:
b. if the property was surveyed, did you receive an elevation certificate? NO Q YES O Date:
c. of any wails, driveways, fences or other features shared in common with adjoining landowners or any — -
encroachments, boundary line disputes, setback violations, or easements affecting the property? NO QO YES O
d. of any portion of the property that Is fenced? NOD YES O
If any answer to questions 3a-3d is yes, please explain:

 

 

 

 

 

Page 1 of 5 Pages.
SRPD-2 Rev. 1002 © 2002 Florida Association of Reactons® All Rights Reserved
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 14 of 24

 

4. THELAND: [SELLER HAS NO KNOWLEDGE OF PROPERTY
Are You Aware:

a. of any past or present settling, soil movement, or sinkhole problems on the property or on adjacent
properties? NO O YES QO

b. of any past or present drainage or flood problems affecting the prope*ty or adjacent properties? NO O YES Q
c. of any past or present problems with driveways, walkways, patios, seawalls, or retalning walls on the property
or adjacent properties due to drainage, flooding, or soll movements? NCO YES O

It any answer to questions 4a-4c is yes, please explain:

 

 

 

 

 

5. ENVIRONMENT: [SELLER HAS NO KNOWLEDGE OF PROPERTY __|

Was the property built before 1978? NOG YES U

Are You Aware:
a. of any substances, materials, or products which may be an environmental hazard, such as, but not limited to,
asbestos, urea formaldehyde, radon gas, mold, lead-based paint, fuel, propane or chemical storage tanks
(active or abandoned), or contaminated soil or water on the property? NO Q YES O
b. of any condition or proposed change In the vicinity of the property the! does or will materially affect the value
of the property, such as, but not limited to, proposed development or proposed roadways? NO 0 YES QO
c: of wetlands, mangroves, archeological sites, or other environmentally sensitive areas located on the property?

oo YESO

if any answer to questions 5a-Sc is yes, please explain:

 

 

 

 

 

6. ZONING: [SELLER HAS NO KNOWLEDGE OF PROPERTY
Are You Aware:

a. of the zoning classification of the property? NO O YES Q it yes, identify the zoning classification

b. of any zoning violations or nonconforming uses? NO O YeEsa

c. if the property is zoned for its current use? NO QYESO

d. of any zoning restrictions affecting additions, Improvements or replacement of the property? NO QO YES O

e. if there are any zoning, land use or administrative regulations which are In conflict with the existing or intend-
ed use of the property? NOQ YESQ

f. of any restrictions other than association and flood area requirements affecting improvements or replacement
of the property? NOQ YESQ

If any answer to questions 6a-6f is yes, please explain:

 

 

 

 

 

7. FLOOD: [SELLER HAS NO KNOWLEDGE OF PROPERTY _|
Are You Aware: :

a. if any portion of the property is In a special flood hazard area? NOO YES QO
b. does the property require flood insurance? NOO YESQ
c. whether any improvements including additions, are Idcated below the base flood elevation? NO O YES O
d. whether such Improvements have been constructed in violation of applicable local flood guidelines? NO Q YES O
e. if any portion of the property is seaward of the coastal construction control line? NO OQ YES O
If any answer to questions 7a-7e Is yes, please explain:

 

 

 

 

Page 2 of 5 Pages.
SRPD-2 Rev. 10/02 © 2002 Florida Association of Reattors® All Riahts Reserved
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 15 of 24

 

8 TERMITES, DRY ROT, PESTS, WOOD DESTROYING ORGANISMS:|SeLLER HAS NO KNOWLEDGE OF PROPERTY|
a. Do you have any knowledge of termites, dry rot, pests or wood destroying organisms on or affecting any
improvements located on the property or any structural damage to the property by them? NO O YES 0 If yes,
explain:

 

 

b. Have you ever had the property inspected for termites, dry rot, pest cr wood destroying organism?
NO Q YES O Date of Inspection If so, what was the ovicome of the Inspection?

 

c. Has the property been treated for termites, dry rot, pest or wood destroying organisms? NO Q YES Q Date
and type of treatment

 

,Company name:

 

 

9, STRUCTURE-RELATED ITEMS: [SELLER HAS NO KNOWLEDGE OF PROPERTY __|
Are You Aware: :
a. of any structural damage which may have resulted from events including, but not limited to, fire, wind, flood,
hall, landslide, or blasting, and which materially affect the value of the property? NO O YES O
b. of any structural condition or, in the case of a homeowner associatior., any condition in the common elements
that materially affects the value of the property? NOQ YES Q
c. of any improvements or additions to the property, whether by you or by others, that have been constructed in
violation of building codes or without necessary permits? NO 0 YES Q
d. of any active permits on the property which have not been closed by 2 final inspection? NO QO YES O
If any answer to questions 9a-9d Is yes, please explain: 2

 

 

 

 

10, ROOF-RELATED ITEMS: [SELLER HAS NO KNOWLEDGE OF PROPERTY |

Are You Aware:
a. of any roof or overhang defects? NO O YES QO
b. if the roof has leaked since you owned the property? NO 0 YES O
c. if anything was done to correct the leaks? NO 0 YES 0
d. if the roof has been replaced? NO 0 YES O If yes, when:______
e. If there is a warranty on the roof? NO O YES O If yes, Is It transferable? NOQYESQ
f. If the roof has been inspected within the last twelve months? NO 0 YES Q
If any answer to questions 10a-10f is yes, please explain:

 

 

 

 

 

11. PLUMBING-RELATED ITEMS: [SELLER HAS NO KNOWLEDGE OCF PROPERTY
a. What is your drinking water source? Public O Private Well Q Other Source Q. If your drinking water is from a
welt or other source, when was your water last checked for safety and what was the result of the test?

Owned Q Leased O

 

b. Do you have a water conditioning system? NOO YES O If yes, type:
c. What Is the balance owed on the system? $__
d. Do you have a sewer C1 or septic system O? If septic system describs ihe location of each system:

 

 

e. Are you aware of any septic tanks or wells on the property which are not currently being used?
NO OQ YES QO If yes, explain: :
f. Are you aware of any plumbing teaks since you have owned the property? NO QO YES OQ If yes, expiain:

 

 

 

 

g. Are you aware of any conditions that materially affect the value of the property relating to the septic tank/drain
field, sewer lines, or any other plumbing related items? NO OQ YES Olf;es, explain:

 

 

 

Page 3 of 5 Pages.
SRPD-2 Rev. 10/02 © 2002 Florida Association of Reattons® All Rlahts Reserved
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 16 of 24

 

 

12, POOLS/HOT TUBS/SPAS: |SELLER HAS NO KNOWLEDGE OF PROPERTY
a. Dees the property have a swimming pool? NO O YES O Hot tub? NCO YES O Spa? NOQ YES O
b. If you answered yes to any part of 12a, was the certificate of completion received after Oct. 1, 2000 for the
pool? NO Q YES O For the spa? NO Q YES 0 For the hot tub? NO 0 YES Q
c. Check the pool safety features (as defined by Section 515.27, Florida Statutes) your swimming pool, hottub or
spa has: Enclosure that meets the pool barrler requirements Q Approved safety pool cover O
Required door and window exit alarms 0 Required door locks 2 none Q :
d. Are you aware of any conditions regarding these items that materially affect the value of the property?
NOQ YES OQ If yes, explain:

 

 

 

 

 

 

13, MAJOR APPLIANCES: [SELLER HAS NO KNOWLEDGE OF PROPERTY__|

Indicate existing equipment:
Range O Oven O Microwave Q Dishwasher OQ Garbage Disposal O Trash Compactor O Refrigerator Q
Freezer 0 Washer Q Dryer O
Are any of these appliances leased? NO Q YES 0 Are any of these gas appliances? NO 0 YES O
Is the water heater: owned Q leased Q; Is the water heater: electric 0 gas O :

Are you aware of any problems with these appliances, including whether any of the appliances have leaked or
overflowed, since you have owned the property? NO © YES Q If yes, explain:

 

 

 

 

14. ELECTRICAL SYSTEM: [SELLER HAS NO KNOWLEDGE OF PROPERTY |

Are You Aware:
a. of any damaged or malfunctioning switches, receptacles, or witing? NO 0 YES O

b. of any conditions that materially affect the value or operating capacity of the electrical system? NO 0 YESO
if answers to questions 14a or 14b Is yes, please explain:

 

 

 

 

15, HEATING AND AIR CONDITIONING: [SELLER HAS NO KNOWLEDGE CF PROPERTY _|
Indicate existing equipment:

 

Air conditioning: Heating:

Central Q Window/Wall Q Number of units Electric 0 Fuel Oil OQ Gas 0 Other O
Solar Heating:

Owned 0 Leased O

Wood-burning stove: NO 0 YES O
Fireplace: NO Q YES O Describe fireplace equipment:
Are you aware of any defects, malfunctioning or condensation problems regarding these items, since you have

owned the property? NO O YES Q ff yes, explain:

 

 

 

16. OTHER EQUIPMENT: {SELLER HAS NO KNOWLEDGE OF PROPERTY

Indicate existing equipment
Security System: NO 0 YES O Leased O Owned O Connected to Central Monitor Q Monthly Fee §

Smoke Detectors: NO Q YES OQ, Number of smoke detectors?

Lawn Sprinkler System: NO Q YES O Sprinkler water source:___ _____ I ell is source, is
there an iron filter? NO O YES Q Is there a timer? NO O YES O Is the timer automatic? NO 0 YES Q
Garage door openers? NO O YES QO, Number of transmitters? , Humidistat? NO OQ YES QO

Humidifier? NO Q YES O Electric air filters? NO O YES Q Vent fans? ' 90 YES O
Paddle fans? NO Q YES Q, Number of paddle fans?.

17. OTHER MATTERS: |SELLER HAS NO KNOWLEDGE OF PROPERTY 4|
Is there anything else that materially affects the value of the property? ['O O YES Q
If yes, explain:

 

 

 

 

Page 4 of 5 Pages.
SRPD-2 Rev, 10/02 ©2002 Florida Association of Reatrons® = All Richts Reserved
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 17 of 24

ACKNOWLEDGEMENT OF SELLER
The undersigned Seller represents that the information set forth in the above disclosure statement is com-
plete to the best of the Seller's knowledge on the date signed below. Seller does not intend for this disclosure statement
to be a warranty or guaranty of any kind. Seller hereby authorizes disclosure of the information contained in this disclo-
sure statement to prospective Buyers of the property. Seller understands and agrees that Seller will notify the Buyer in
writing within five business days after Seller becomes aware that any information set forth in this disclosure statement
has "Hh. or incorrect in any way during the term of the pending purchase by the Buyer.

Seller: Viere. t. Sep ie ope / (ahsn a: Ye, Thus Tee. pate O/S/F_

(sighdtura) ~ 7 (print)
Seller: / Date:

(signature) {print)

RECEIPT AND ACKNOWLEDGMENT OF BUYER

Seller is using this form to disclose Seller's knowledge of the condition of the real property and improvements located on
the property as of the date signed by Seller. This disclosure form is not a watranly of any kind..The information con-
tained in the disclosure is limited to information to which the seller has knowledge. It is not intended to be a substitute for
any inspections or professional advice the Buyer may wish to obtain. An independent professional inspection Is encour-
aged and may be helpful to verify the condition of the properly and to determine’ the cost of repairs, if any. Buyer under-
stands these representations are not made by any real estate licensee.

Buyer hereby acknowledges having received a copy of this disclosure statement.

Buyer: / Date:
{signalure) (print)

Buyer: / Date:

(signature) (print)

 

Page 5 of 5 Pages.
SRPD-2 Rav. 10/02 © 2002 Florida Association of Reattors® — All Richis Reserved
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 18 of 24

Comparative Market Analysis

peer fhe) (erst NE) #609
Rekh pert

 

Brief Summary of Compared Listings

This report summarizes the comparable listings contained in this market analysis.

Status: Active

Tuesday, September 25, 2018

 

 

 

 

 

 

 

   

MLS# Stat Date | Address City | sqft | Bds | sth] — L/s Price
AXXXXXXXX 06/01/2018 9195 Collins Ave #410 Surfside 905 1 1.0 $395,000
AXXXXXXXX 09/05/2018 9195 Collins Ave #810 Surfside 905 1 $1.0 $450,000
Averages: 905.00 1 1.0 $422,500
Status: Closed Sale

MLS# Stat Date | Address City : Sqft | sds | sth] L/S Price
410302022 01/16/2018 9499 Collins Ave #211 Surfside 924 1 2.0 $355,000
AXXXXXXXX 03/07/2018 9499 Collins Ave #909 Surfside 927 1 2.0 $400,000
AXXXXXXXX «02/14/2018 9195 Collins Ave #904 Surfside 905 1 14.0 $430,000
Averages: 918.67 1 1.7 $395,000
Summary ‘
Status Total Avg Price Avg § Per SqFt Median = ‘ se ee Misha Avg DOM ©
Active 2 $422,500 $466.85 $422,500 “395,000 «$450,000 —_
Closed Sale 3 $395,000 $430.28 $400,030 $355,000 $430,000 107
Total 5 $406,000 $444.91 _ $400,000 Ds $450,000 «107

 

 

 

    

Researched and prepared by Jose Blanco

 
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 19 of 24

Exhibit “2”
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 20 of 24

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

In re: Case No.: 18-19649-AJC
Chapter 7
Carmen Y. Cruz
Debtor _/
AFFIDAVIT OF PROPOSED REALTOR FOR TRUSTEE
STATE OF FLORIDA )
COUNTY OF MIAMI-DADE =
BEFORE ME, the undersigned authority, personally appeared, J.C. Blanco,
who being first duly sworn, deposes and states:

1. That lam a real estate broker licensed in the State of Florida.
2. | have personal knowledge of the facts set forth herein.

3. | am employed by Blanco Realty Services, inc., (“BRS”) located at 6780 Coral Way,

Miami, Florida 33155.

4. Neither | nor my firm, BRS, hold any interest adverse to the Trustee, the Debtor, or the

estate. BRS and | are disinterested persons as required by 11 U.S.C. § 327(a).

5. Neither | nor BRS have any connection with the Debtor, creditors, United States Trustee

and any person in his office or another interested party.

6. | agree to be compensated pursuant to 11 U.S.C. §330 as approved by the bankruptcy

court, after a duly filed motion and hearing.

FURTHER AFFIANT SAYETH NAUGHT. AX
Le

J.C. BEANCO “A

Sworn to and subscribed before me
this <3 day of October, 2018

My af

Notaty Public, State of Floridat—~ 0

pater ase NE Te OT pion nioatiny
KATHL:ENM, ARDON if

iF

ig

1

   
  
   

"8 MY COMMISSION # FF 908424

EXPIRES: August 10, 2018
a Bonded T Thru Notary Public Underwriters

po ey” a aoueecne id

 

Page 1 of 1
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 21 of 24

Exhibit “3”
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 22 of 24

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
(MIAMI, DIVISION)
In re: : CASE NO.: 18-19649-AJC
CARMEN Y. CRUZ, CHAPTER 7

Debtor. :
/

 

ORDER GRANTING TRUSTEE’S MOTION TO (1) EMPLOY JOSE CARLOS BLANCO
AND BLANCO REALTY SERVICES, INC, AS REAL ESTATE AGENT; (IT) TO ENTER
INTO LISTING AGREEMENT; (11) FOR AUTHORIZATION TO ENTER INTO SALE

NEGOTIATION PROCESS; AND (IV) TO ENTER INTO CONTRACT FOR SALE OF
REAL PROPERTY NUNC PRO TUNC TO OCTOBER 5, 2018

THIS CAUSE came on before the court upon the Trustee’s Motion (I) to Employ Jose
Carlos Blanco and Blanco Realty Services, Inc. (collectively the “Realtor”), as Real Estate
Agent for the Trustee; (II) to Enter Into a Listing Agreement with the Realtor; (III) For
Authorization to Enter into Sale Negotiation Process; and (IV) to Enter Into Contract for Sale of
Real Property nunc pro tunc to October 5, 2018 [D.E. XX] (the “Application”), The Court,
having considered the disclosures made in the Application and the Affidavit, finds that Jose

Carlos Blanco and Blanco Realty Services, Inc. are disinterested persons as required by 11 U.S.C.
Case 18-19649-AJC Doc22 Filed 10/17/18 Page 23 of 24

§ 327(a), and have disclosed any connections with parties set forth in Bankruptcy Rule 2014, and
that their employment is necessary and would be in the best interests of the estate and its creditors.
Accordingly, it is

ORDERED AND ADJUDGED:

1. The Application is GRANTED.

2. The Listing Agreement is APPROVED.

3. The trustee is authorized to employ Jose Carlos Blanco and Blanco Realty Services, Inc.
as real estate agent to represent the Trustee in the marketing and sale negotiations for the Real
Property identified in the Application on the terms and conditions set forth in the Application
and in accordance with the terms of this Order nunc pro tunc to October 5, 2018.

4, Compensation of the Realtor will be six percent (6%) of the total sale price of the Real
Property if Realtor is acting as listing agent and the buyer does not have representation. If the
buyer has separate representation the Realtor and buyer’s agent shall be paid three percent (3%)
of the total sale price each.

5. The Court retains jurisdiction with respect to all matters arising from or related to the

implementation of this Order.
Case 18-19649-AJC Doc 22 Filed 10/17/18 Page 24 of 24

Submitted by

ROBERT A. ANGUEIRA, P.A.
16 SW 1" Avenue

Miami, FL 33130

Tel. 305-263-3328

e-mail rangueir@bellsouth.net

Copies furnished to:
Robert A. Angueira, Esq.

(Attorney Robert Angueira is directed to serve copies of this Order upon the Debtor, the Trustee, the Attorney for
the Debtor, the U.S. Trustee and all parties in interest upon receipt thereof, and to file a Certificate of Service with
the Court confirming such service.)
